Citation Nr: 1628556	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO. 14-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from January 1992 to May 1992 and from June 2004 to November 2005, including a period of service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied the benefit sought on appeal. The Veteran timely appealed the decision, and the Board denied the claim in a November 2015 decision. The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a May 2016 Joint Motion for Remand, the Court vacated and remanded the Board's November 2015 denial.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

Here, the Veteran contends that his sleep apnea began while he was deployed to Southwest Asia and is a result of contact with environmental hazards to which he was exposed while deployed. Relevant service treatment records reflect that the Veteran denied any complaints of sleeping or any other problems at a September 2004 pre-deployment health assessment but complained of feeling tired after sleeping on a September 2005 post-deployment evaluation. Similarly, at a June 2006 health assessment, the Veteran complained specifically of trouble sleeping, although he had made no such complaints at an April 2006 VA intake evaluation. 

The Veteran underwent VA examination in November 2011, with an addendum opinion added in November 2013. Report of the November 2011 examination reflects that the examiner diagnosed the Veteran with sleep apnea and acknowledged the report of the Veteran and his wife that he began snoring while he was deployed to Southwest Asia. However, the examiner opined that it was less likely than not that his sleep apnea began in or is related to service, noting the lack of in-service complaints of sleep trouble. In the November 2013 addendum opinion, a second VA examiner found it less likely than not that the Veteran's sleep apnea is related to service. However, in so finding, the examiner reasoned primarily that the Veteran's spouse and service buddies could not diagnose sleep apnea; he failed to consider the credible lay evidence of multiple witnesses to the Veteran's in-service snoring. The examiner further found that there was no continuity of reported symptoms from the Veteran's deployment to his later diagnosis of sleep apnea. However, in doing so, he failed to discuss the June 2006 health assessment at which the Veteran reported that he was having trouble sleeping. The examiner also placed significant weight on a November 2005 health assessment at which he found the Veteran to have denied experiencing any sleep problems. However, the Board's review of that document reveals that the Veteran clearly stated that he was "suffering from respiratory symptoms." 

The Veteran also submitted a private opinion in April 2013, in which a physician assigned him a diagnosis of sleep apnea and concluded that it is at least as likely as not that the sleep apnea began during service. However, the physician further stated that the disorder "possibly" first manifested during deployment based on the reports of the Veteran having been exposed to environmental hazards while deployed and first noticing his snoring during that time. The Veteran has also submitted multiple statements from himself, his wife, and several service buddies, all of whom attest that the Veteran did not snore before service but began snoring and experiencing daytime fatigue and sleepiness while deployed to Southwest Asia. 

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). Here, however, the VA examiners' November 2011 and November 2013 opinions did not sufficiently discuss the credible statements of the Veteran, his spouse, and multiple service buddies attesting to the in-service onset of his snoring. Further, the November 2013 examiner appears to have based his opinion, at least in part, on an inaccurate factual premise, in that he found the Veteran not to have reported any sleep problems in his November 2005 medical assessment, despite the Veteran's clear report at that time of respiratory problems. That examiner further failed to acknowledge the June 2006 post-deployment health assessment at which the Veteran specifically complained of trouble sleeping." 

Thus, the Board finds that additional VA medical opinion is required. See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's sleep apnea. See McLendon, 20 Vet. App. 79. Accordingly, remand is required. 38 U.S.C.A. § 5103A (West 2014). 

In light of the above considerations, the Board concludes that another medical opinion is needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea. Specifically, the AOJ must arrange for the issuance of a medical opinion by a qualified VA examiner. The examiner must thoroughly review the Veteran's claims file and provide a well-reasoned opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea began in or is otherwise etiologically linked to service. In the context of any negative opinion, the examiner must provide a thorough discussion of the opinion submitted by the private physician dated in April 2013 concerning the etiology of the Veteran's sleep apnea, as well as the credible statements from the Veteran, his wife, and his service buddies concerning the in-service onset of snoring and daytime sleepiness and the June 2006 post-deployment health assessment at which the Veteran specifically reported having trouble sleeping. The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file. Such opinion is needed to fully and fairly evaluate the claim of service connection for sleep apnea. See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report. The AOJ must arrange for the Veteran to undergo examination, however, only if such examination is needed to answer the questions posed.) 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file and a copy of this remand to a VA physician to determine whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea either began in or is otherwise linked to his time in service, to include particularly his deployment to Southwest Asia. In the context of any negative opinion, the examiner must provide a thorough discussion of the private physician's April 2013 opinion concerning the etiology of the Veteran's sleep apnea. The examiner must also discuss the statements of the Veteran, his wife, and his service buddies concerning the in-service onset of the Veteran's snoring, as well as his report in November 2005 that he was experiencing respiratory problems and his June 2006 health assessment, at which time he stated that he was having trouble sleeping. 

(If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655(b) (2015). The examiner should provide the opinions requested above.)

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




